Citation Nr: 0408846	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  00-07 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than January 5, 
1998 for a schedular 100 percent disability rating for 
diabetes mellitus. 

2.  Whether the November 1996 rating decision that assigned a 
60 percent disability rating for diabetes mellitus contains 
clear and unmistakable error.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1976 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and July 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The August 1999 rating decision established a schedular 100 
percent disability rating for diabetes mellitus effective 
March 26, 1998.  The RO amended the effective date to January 
5, 1998 in its March 2000 rating decision.  The July 2001 
rating decision found no clear and unmistakable error in the 
November 1996 rating decision that assigned a 60 percent 
disability rating for diabetes mellitus.  

The veteran testified before the undersigned at a Board 
hearing in Washington, DC in June 2003.  A transcript of that 
hearing has been associated with the claims folder.  

At the hearing in June 2003, the veteran's representative 
argued that a remand to the RO for the issuance of statements 
of the case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999) is warranted with regard to the April 1995 notice by 
the RO of denial of an increased rating for the service-
connected diabetes mellitus and with regard to the July 1996 
rating which granted an effective date of December 20, 1994 
for a 40 percent rating for the service-connected diabetes 
mellitus.  Review of the record shows that in a March 1996 
letter, the veteran indicated that he was not challenging the 
February 1996 award of an increased rating from 20 percent to 
40 percent.  In that same March 1996 letter, the veteran 
indicated that the effective date of the award of the 40 
percent evaluation should be from the date of his original 
request in December 1994.  By rating action in July 1996, the 
RO granted an earlier effective date for the award of the 40 
percent rating for diabetes mellitus, from December 20, 1994.  
By letter dated in August 1996, the RO notified the veteran 
of that determination and it was indicated that the award was 
considered a complete grant of the benefit sought on appeal.  
The record has been reviewed and it is concluded that there 
is no basis for the issuance of statements of the case 
pursuant to Manlincon. 

At the hearing in June 2003, the veteran's representative 
indicated that the veteran's January 1988 letter constitutes 
a claim for reconsideration by the RO of the December 1987 
rating action which denied an increased rating for diabetes 
mellitus and such claim has not been addressed by the RO.  
This matter is referred to the RO for the appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The RO established service connection for diabetes mellitus 
in a May 1980 rating decision, issued immediately after the 
veteran's separation from service.  At that time, it assigned 
a 20 percent disability rating.  The 20 percent evaluation 
was continued in several subsequent rating actions.  In 1996, 
the RO increased the evaluation to 40 percent effective from 
December 1994.  A November 1996 rating decision increased the 
disability rating to 60 percent, effective from the date of 
the September 1996 claim for an increase.  The same rating 
action awarded the veteran a total (100 percent) disability 
rating based on individual unemployability, also effective 
from September 1996.  In January 1998, the veteran's 
representative submitted a statement in which he asserted 
that the veteran was entitled to a schedular 100 percent 
evaluation for diabetes mellitus.  The RO granted a schedular 
100 percent disability rating in an August 1999 rating 
decision, effective from March 1998.  It amended the 
effective date to January 5, 1998, in its March 2000 rating 
action on appeal.    

The veteran seeks an earlier effective date for the schedular 
100 percent disability evaluation for diabetes mellitus.  In 
connection with that claim, he has alleged clear and 
unmistakable error in the November 1996 rating decision, 
arguing that he met the criteria for a schedular 100 percent 
evaluation at that time.  The RO has adjudicated each of 
these claims, such that they are properly in appellate 
status.  

However, in statements dated in April 2000 and April 2001, as 
well as in testimony from his January 2002 personal hearing, 
the veteran has asserted that he met the criteria for a 
schedular 100 percent rating at the time of the initial 
rating in May 1980.  The April 2000 statement asked for the 
correction of "long standing legal errors" with the 
assignment of a 100 percent rating for diabetes mellitus from 
the date of his discharge in 1980.  The Board construes the 
veteran's statements as a claim of clear and unmistakable 
error in the May 1980 rating decision.  However, review of 
the claims folder fails to disclose any adjudication of that 
issue by the RO.  Therefore, the issue is not currently 
before the Board.  See 38 U.S.C.A. § 7104 (West 2002) and 
38 C.F.R. § 20.101 (2003) (jurisdiction of the Board).  The 
Board notes that, during the June 2003 Board hearing, the 
veteran and his representative specifically raised the issue 
of clear and unmistakable error in the May 1980 rating 
decision.    

A determination in the veteran's favor on the issue of clear 
and unmistakable error in the May 1980 rating decision that 
assigned a 20 percent disability rating for diabetes mellitus 
would have a significant impact on the adjudication of the 
issues that are properly before the Board at this time.  
Specifically, a decision finding clear and unmistakable error 
in failing to assign a 100 percent rating in the May 1980 
rating decision would render moot the earlier effective date 
and clear and unmistakable error issues currently on appeal.  
Claims that are so intimately connected to each other should 
not be subject to piecemeal decision-making or appellate 
litigation.  Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 
2001); see generally Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992).  Therefore, the 
Board defers appellate consideration of the issues on appeal 
pending the RO's adjudication of the claim of clear and 
unmistakable error in the May 1980 rating decision.  

Accordingly, the matter is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action regarding the claim of 
entitlement to an effective date earlier 
than January 5, 1998 for a scheduler 100 
percent disability rating for diabetes 
mellitus required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Such notice should specifically 
apprise him of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information.  
The notice should also specifically 
request that he provide VA with any 
evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should take the necessary 
steps to adjudicate the issue of whether 
the May 1980 rating decision that 
assigned a 20 percent disability rating 
for diabetes mellitus contains clear and 
unmistakable error.  It should afford the 
veteran and his representative notice of 
determination and the veteran's appellate 
rights as required by VA law and 
regulation, and proceed accordingly.  

3.  The RO should then readjudicate the 
issues of entitlement to an effective 
date earlier than January 5, 1998 for a 
schedular 100 percent disability rating 
for diabetes mellitus and of whether the 
November 1996 rating decision that 
assigned a 60 percent disability rating 
for diabetes mellitus contains clear and 
unmistakable error.  If the disposition 
of either claim remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


